Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 2 to the Registration Statement on FormS-1 of our report dated March 12, 2010 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Obagi Medical Products, Inc.'s Annual Report on Form 10-K for the year ended December31, 2009.We also consent to the reference to us under the heading “Experts" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Los Angeles, California November 12, 2010
